944 F.2d 904
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hassan HAMZA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-3122.
United States Court of Appeals, Sixth Circuit.
Sept. 17, 1991.As Amended Sept. 17, 1991.

1
INA, No. A-27-111 844.

BIA

2
AFFIRMED.


3
Before MERRITT, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and SILER, Chief District Judge*.

ORDER

4
On appeal from a final order of the Board of Immigragion Appeals,


5
This cause came on to be heard on the record, briefs and oral argument of the parties.  Upon due consideration thereof the court concludes that the findings and decision of the Board of Immigration Appeals are supported by substantial evidence on the record as a whole.


6
It is therefore ORDERED that the final order of the Board of Immigration Appeals is affirmed and the relief sought by petitioner is denied.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation